United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.H., Appellant
and
U.S. POSTAL SERVICE, HOUSTON
PERFORMANCE & DISTRIBUTION CENTER,
North Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1219
Issued: January 25, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On May 30, 2018 appellant filed a timely appeal from an April 11, 2018 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that following the April 11, 2018 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish that her bilateral
carpal tunnel syndrome was causally related to the accepted factors of her federal employment.
FACTUAL HISTORY
On February 11, 2018 appellant, then a 46-year-old mail processing clerk, filed an
occupational disease claim (Form CA-2) alleging that she sustained a medical condition due to the
performance of her automation clerk duties using a delivery bar code sorter machine. She
indicated, “after a long period of time working on the machines, and a continuous repetitive motion
from working on the machines, I realized that [my condition] was caused by the job.”
In a February 26, 2018 development letter, OWCP advised appellant of the deficiencies of
her claim. Appellant was advised that she should submit a medical report which provided a
diagnosis of her medical condition and which provided a rationalized medical explanation as to
how the diagnosed medical condition was causally related to the alleged factors of her federal
employment. OWCP afforded appellant 30 days to submit additional evidence.
In March 16 and 18, 2018 narrative statements, appellant described the detailed duties of a
mail processor. She noted that all mail processing duties of feeding, sweeping, pushing, and
pulling of equipment were manually performed and that she had performed those duties for over
20 years for 8 to 10 hours per day. A copy of a position description of mail processing clerk was
received. In a March 16, 2018 statement, the supervisor of distribution operations concurred with
appellant’s description of her work duties.
In a March 12, 2018 report, Dr. Timothy Miller, an orthopedic surgeon, noted that
appellant presented with a work-related injury which occurred on February 11, 2018. His
examination of her bilateral wrist hand revealed tenderness to palpation at the right wrist ulnar side
and pain on pisiform. Pain on the left ulnar side of wrist was also present. Appellant had decreased
sensation to her thumbs. X-rays of the both wrists were negative for fracture, subluxation, or
dislocation. Dr. Miller provided an assessment of pain in right wrist, left carpal tunnel syndrome,
and right carpal tunnel syndrome. Due to his bilateral carpal tunnel diagnoses, he referred
appellant for an electromyogram/nerve conduction (EMG/NCV) study of the bilateral upper
extremities. Dr. Miller also ordered a magnetic resonance imaging (MRI) scan of the right wrist.
By decision dated April 11, 2018, OWCP denied appellant’s claim. It found that the
medical evidence of record was insufficient to establish causal relationship between the diagnosed
conditions and the accepted factors of her federal employment.
LEGAL PRECEDENT
A claimant seeking benefits under FECA3 has the burden of proof to establish the essential
elements of his or her claim by the weight of the reliable, probative, and substantial evidence,

3

Supra note 1.

2

including that an injury was sustained in the performance of duty as alleged, and that any specific
condition or disability claimed is causally related to the employment injury.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit: (1) medical evidence establishing the presence or existence
of the disease or condition for which compensation is claimed; (2) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; and (3) medical evidence establishing that the diagnosed condition is causally
related to the identified employment factors.5
Causal relationship is a medical question, which generally requires rationalized medical
opinion evidence to resolve the issue.6 A physician’s opinion on whether there is causal
relationship between the diagnosed condition and the implicated employment factors must be
based on a complete factual and medical background.7 Additionally, the physician’s opinion must
be expressed in terms of a reasonable degree of medical certainty, and must be supported by
medical rationale, explaining the nature of the relationship between the diagnosed condition and
appellant’s specific employment factors.8
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish that her bilateral
carpal tunnel syndrome was causally related to the accepted factors of her federal employment.
Appellant provided a March 12, 2018 report from Dr. Miller. Dr. Miller provided an
assessment of pain in right wrist, and bilateral carpal tunnel syndrome. Pain is a description of a
symptom rather than a clear diagnosis of a medical condition.9 While Dr. Miller noted a workrelated injury and diagnosed bilateral carpal tunnel syndrome, his opinion was conclusory. The
Board has held that a medical opinion is of limited probative value if it is speculative and
conclusory in nature.10 A medical opinion must provide an explanation of how the specific
employment factors physiologically caused or aggravated the diagnosed conditions.11 Without

4

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

5

See M.B., Docket No. 17-1999 (issued November 13, 2018); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

6

See M.B., id.; Robert G. Morris, 48 ECAB 238 (1996).

7

See M.B., supra note 5.

8

Id.; see also L.G., Docket No. 18-0321 (issued October 25, 2018).

9

C.B., Docket No. 09-2027 (issued May 12, 2010); Robert Broome, 55 ECAB 339 (2004) (the Board has
consistently held that pain is a symptom rather than a compensable medical diagnosis).
10

See M.W., Docket No. 17-0186 (issued March 13, 2018).

11

See V.T., Docket No. 18-0881 (issued November 19, 2018).

3

medical reasoning explaining how the accepted employment activities caused or contributed to the
diagnosed condition(s), Dr. Miller’s report is insufficient to establish the claim.12
As appellant has not submitted rationalized medical evidence to establish a medical
condition causally related to the accepted employment factors, the Board finds that she has not met
her burden of proof to establish her claim.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that her bilateral
carpal tunnel syndrome was causally related to the accepted factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the April 11, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: January 25, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

12

See R.T., Docket No. 17-2019 (issued August 24, 2018).

4

